PER CURIAM.
Joshua Wayne Anderson seeks review of an order denying his motion to withdraw his plea. Anderson’s motion to withdraw his plea was untimely because it was filed more than thirty days after the rendition of his sentence. See Fla. R.Crim. P. 3.170.
As explained in Gafford v. State, 783 So.2d 1191 (Fla. 1st DCA 2001), the failure to timely file a motion to withdraw a plea waives appellate review of the issues related to the plea. The defendant must seek relief by filing a timely rule 3.850 motion. We, therefore, affirm the court’s order denying Anderson’s motion to withdraw his plea without prejudice to raise the volun-tariness of his plea in a timely rule 3.850 motion.
AFFIRMED without prejudice.
TORPY, LAWSON, JJ., and JACOBUS, Senior Judge, concur.